 



Exhibit 10.04
ACTION REQUIRED: If changing investment election for 2006, return this form by
December 16, 2005.
2006 INVESTMENT ELECTION FORM
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN
Direction of Investments
The undersigned Participant hereby directs that the measurement of the
Participant’s account be determined as if it were invested in the fund options
as indicated below.
DEFERRALS OF SALARY AND/OR BONUSES BEGINNING 1/1/2006
WILL BE TREATED AS IF INVESTED AS INDICATED BELOW.
Enter your investment elections: 5% minimum/increments of 5%.
The total of the percentages must equal 100%.
You may invest in any one or more (including all) of the fund options.



     
___% Dreyfus Appreciation
  ___% T. Rowe Price Mid-Cap Growth
 
   
___% Fidelity Intermediate Gov’t
  ___% Vanguard Asset Allocation
 
   
___% Janus Worldwide
  ___% Vanguard Growth and Income
 
   
___% Liberty — Columbia Income
  ___% Vanguard Index 500
 
   
___% Oakmark
  ___% Vanguard Index Extended Market
 
   
 
  ___% AASelect Funds Money Market Select Fund

I understand that the elections I have chosen on this form shall remain in
effect until I make a directive to change.

     
Participant’s Signature
  Date
 
   
«First_Name» «Last_Name»
  «Emplid»
 
   
Participant’s Name
  Participant’s Employee ID Number

